20-05027-rbk Doc#210 Filed 01/06/21 Entered 01/06/21 10:22:32 Main Document Pg 1 of 3




  The relief described hereinbelow is SO ORDERED.

  Signed January 06, 2021.


                                             __________________________________
                                                          Ronald B. King
                                               Chief United States Bankruptcy Judge




                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

  In re:                                 §             Chapter 11
  KRISJENN RANCH, LLC                    §
         Debtor                          §          Case No. 20-50805
                                         §
  _________________________________________________________________________

  KRISJENN RANCH, LLC and                §
  KRISJENN RANCH, LLC-SERIES             §
  UVALDE RANCH, and KRISJENN             §
  RANCH, LLC-SERIES PIPELINE             §
  ROW as successors in interest to       §
  BLACKDUCK PROPERTIES, LLC,             §
       Plaintiffs                        §
                                         §
  v.                                     §
                                         §
  DMA PROPERTIES, INC., and              §
  LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
        Defendants                       §
  _________________________________________________________________________

  DMA PROPERTIES, INC                    §
                                                                                      1
20-05027-rbk Doc#210 Filed 01/06/21 Entered 01/06/21 10:22:32 Main Document Pg 2 of 3




            Cross-Plaintiff/Third Party Plaintiff     §
  v.                                                  §
                                                      §
  KRISJENN RANCH, LLC,                                §
  KRISJENN RANCH, LLC-SERIES                          §
  UVALDE RANCH, and KRISJENN                          §
  RANCH, LLC-SERIES PIPELINE ROW,                     §         Adversary No. 20-05027
  BLACK DUCK PROPERTIES, LLC,                         §
  LARRY WRIGHT, and JOHN TERRILL                      §
       Cross-Defendants/Third-Party                   §
       Defendants                                     §

                                                    ORDER

            On this day came to be heard Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch,

   LLC, KrisJenn Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row,

   (collectively the “Debtors”) Motion to Compel (Dkt. 190). The Court having examined the

   pleadings, exhibits, and arguments of the parties finds that the Motion to Compel should be

   granted, in part, as follows:

            IT IS ORDERED, ADJUDGED, AND DECREED:

            1. that the following fact has been stipulated between the parties and/or is now deemed to
               be admitted by Counter-Plaintiffs based upon their representation to the Court, claims
               of privilege, and other actions in this case: “George Pigg represented Longbranch
               Energy, LP in connection with the Longbranch Assignment, and not Black Duck
               Properties, LLC”;

            2. that DMA and Moore shall produce all text messages that are responsive to Debtors’
               written discovery requests on or before January 4, 2020;

            3. that Frank Daniel Moore will be re-deposed by Debtors’ counsel on January 6, 2020;
               and

            4. that, at the time of his deposition, Moore will make all cell phones that have been owned
               and/or used by him since June 1, 2015 available for inspection and copying.

            The Court’s ruling on Debtor’s request for attorney’s fee will be reserved for the time of
   trial.
                                                     ###




                                                                                                      2
20-05027-rbk Doc#210 Filed 01/06/21 Entered 01/06/21 10:22:32 Main Document Pg 3 of 3




  PREPARED AND SUBMITTED BY:

  CJ MULLER & ASSOCIATES, PLLC

   /s/ John Muller
  C. John Muller IV
  State Bar No. 24070306
  john@muller-smeberg.com
  Ezekiel J. Perez
  State Bar No. 24096782
  zeke@muller-smeberg.com
  111 W. Sunset Rd.
  San Antonio, TX 78209
  Telephone: 210-664-5000
  Facsimile: 210-598-7357

  ATTORNEYS FOR DEBTORS




                                                                                 3
